PER CURIAM.
In order to recognize the abolition of municipal courts under Fla.Stat. § 168.031, F.S.A., other than by permission of the Chief Justice, the following rule is promulgated.
The Chief Justice, as chief administrator of the judicial system, is authorized to issue an Order of Recognition upon receipt of an Ordinance of Abolition as provided for by Fla.Stat. § 168.031(2) F.S.A. If it appears that the time requirements of Fla. Stat. § 168.031(2), F.S.A., have not been substantially met, the Chief Justice is authorized to secure confirmation of the Chief Judge that the failure to comply with the time limitations does not impair the operation of the county court system; if such confirmation is forthcoming, the Chief Justice may issue an Order of Recognition, notwithstanding a municipality’s failure to substantially comply with the statutory time limitations.
It is so ordered.
CARLTON, C. J., and ERVIN, ADKINS, BOYD and DEKLE, JJ„ concur.